DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment to Claims 1, 4, 6, 10, 14, 16, 18, and 20, filed 1/5/2022, is acknowledged and accepted.

Response to Arguments
Applicant’s arguments, see Pages 7 of 8 through 8 of 8, filed 1/05/2022 with respect to Claim(s) 1, 2, 8, 9, and 17  have been fully considered and are persuasive.  The 35 USC § 102(a)(2) of Claim(s) 1, 2, 8, 9, and 17 has been withdrawn. 

Allowable Subject Matter
Claims 1, 2, and 4-20 are allowable. 
The following is a statement of reasons for the indication of allowable subject matter:  
With respect Claim 1, though Kuo et al., (US 2019/0227256 A1) disclose “An optical element (2-2000, Figure 29) driving mechanism, comprising: a fixed portion (2-2220, Figure 29); a movable portion, (2-2210, Figure 29) movably connected to the fixed portion (2-2220, Figure 29), and carrying an optical element (2-2000, Figure 29); a driving assembly (2-2200, Figure 29) for driving the movable portion (2-2210, Figure 29) to move relative to the fixed portion (2-2220, Figure 29); and a circuit unit (2-2224, Figure 29), comprising: a base (2-2222, Figure 29); a plate-connecting portion (2-2250, Figure 29) partially embedded in the base (2-2226, Figure 29); wherein the driving assembly (2-2200, Figure 29) is electrically connected (¶[0421]) to the layer-connecting portion, and the thickness of the plate-connecting portion is different (¶[0355]) from the thickness of the layer-connecting portion,” Kuo et al., fails to teach or suggest the aforementioned combination further comprising “wherein the base has a first surface and a second surface, the layer-connecting portion is disposed on the first surface and the second surface, and the first surface and the second surface are located on different planes; a layer-connecting portion disposed on the base the first surface and the second surface.”
With respect to claims 2, 8, 9, 13, 17, and 19, these claims depend on claim 1 and are allowable at least for the reasons stated supra
With respect Claim 4, though Kuo et al., (US 2019/0227256 A1) disclose “An optical element (2-2000, Figure 29) driving mechanism, comprising: a fixed portion (2-2220, Figure 29); a movable portion, (2-2210, Figure 29) movably connected to the fixed portion (2-2220, Figure 29), and carrying an optical element (2-2000, Figure 29); a driving assembly (2-2200, Figure 29) for driving the movable portion (2-2210, Figure 29) to move relative to the fixed portion (2-2220, Figure 29); and a circuit unit (2-2224, Figure 29), comprising: a base (2-2222, Figure 29); a plate-connecting portion (2-2250, Figure 29) partially embedded in the base (2-2226, Figure 29);” Kuo et al., fails to teach or suggest the aforementioned combination further comprising “wherein the base has a first portion and a second portion, the plate-connecting portion is disposed in the first portion, and the thickness of the first portion is greater than the thickness of the second portion; a layer-connecting portion disposed on the base, wherein the driving assembly is electrically connected to the layer-connecting portion, and the thickness of the plate- connecting portion is different from the thickness of the layer-connecting portion..”
With respect to claim 5, this claim depends on claim 4 and is allowable at least for the reasons stated supra.
With respect Claim 6, though Kuo et al., (US 2019/0227256 A1) disclose “An optical element (2-2000, Figure 29) driving mechanism, comprising: a fixed portion (2-2220, Figure 29); a movable portion, (2-2210, Figure 29) movably connected to the fixed portion (2-2220, Figure 29), and carrying an optical element (2-2000, Figure 29); a driving assembly (2-2200, Figure 29) for driving the movable portion (2-2210, Figure 29) to move relative to the fixed portion (2-2220, Figure 29); and a circuit unit (2-2224, Figure 29), comprising: a base (2-2222, Figure 29); a plate-connecting portion (2-2250, Figure 29) partially embedded in the base (2-2226, Figure 29); and a layer-connecting portion (2-2226a, Figure 29) disposed on the base (2-2222, Figure 29), wherein the driving assembly (2-2200, Figure 29) is electrically connected (¶[0421]) to the layer-connecting portion, and the thickness of the plate-connecting portion is different (¶[0355]) from the thickness of the layer-connecting portion;” Kuo et al., fails to wherein the plate- connecting portion is electrically isolated from the layer-connecting portion.”
With respect to claim 7, this claim depends on claim 6 and is allowable at least for the reasons stated supra.
With respect Claim 10, though Kuo et al., (US 2019/0227256 A1) disclose “An optical element (2-2000, Figure 29) driving mechanism, comprising: a fixed portion (2-2220, Figure 29); a movable portion, (2-2210, Figure 29) movably connected to the fixed portion (2-2220, Figure 29), and carrying an optical element (2-2000, Figure 29); a driving assembly (2-2200, Figure 29) for driving the movable portion (2-2210, Figure 29) to move relative to the fixed portion (2-2220, Figure 29); and a circuit unit (2-2224, Figure 29), comprising: a base (2-2222, Figure 29); a plate-connecting portion (2-2250, Figure 29) partially embedded in the base (2-2226, Figure 29); and a layer-connecting portion (2-2226a, Figure 29) disposed on the base (2-2222, Figure 29), wherein the driving assembly (2-2200, Figure 29) is electrically connected (¶[0421]) to the layer-connecting portion;” Kuo et al., fails to teach or suggest the aforementioned combination further comprising “wherein the plate-connecting portion is partially exposed from the base and extends out of the base.”
With respect to claims 11-12, these claims depend on claim 10 and are allowable at least for the reasons stated supra.
With respect Claim 14, though Kuo et al., (US 2019/0227256 A1) disclose “An optical element (2-2000, Figure 29) driving mechanism, comprising: a fixed portion (2-2220, Figure 29); a movable portion, (2-2210, Figure 29) movably connected to the fixed portion (2-2220, Figure 29), and carrying an optical element (2-2000, Figure 29); and a circuit unit (2-2224, Figure 29), comprising: a base (2-2222, Figure 29); and a layer-connecting portion (2-2226a, Figure 29) disposed on the base (2-2222, Figure 29), wherein the driving assembly (2-2200, Figure 29) is electrically connected (¶[0421]) to the layer-connecting portion, and the thickness of the plate-connecting portion is different (¶[0355]) from the thickness of the layer-connecting portion;” Kuo et al., fails to teach or suggest the aforementioned combination further comprising “a plurality of plate-connecting portions partially embedded in the base, wherein the plate-connecting portions are electrically isolated from each other.”
With respect to claim 15, this claim depends on claim 14 and is allowable at least for the reasons stated supra.
With respect Claim 16, though Kuo et al., (US 2019/0227256 A1) disclose “An optical element (2-2000, Figure 29) driving mechanism, comprising: a fixed portion (2-2220, Figure 29); a movable portion, (2-2210, Figure 29) movably connected to the fixed portion (2-2220, Figure 29), and carrying an optical element (2-2000, Figure 29); and a circuit unit (2-2224, Figure 29), comprising: a base (2-2222, Figure 29); and a layer-connecting portion (2-2226a, Figure 29) disposed on the base (2-2222, Figure 29), wherein the driving assembly (2-2200, Figure 29) is electrically connected (¶[0421]) to the layer-connecting portion, and the thickness of the plate-connecting portion is different (¶[0355]) from the thickness of the layer-connecting portion” Kuo et al., fails to teach or suggest the wherein the driving assembly is electrically isolated from the plate-connecting portion.”
With respect Claim 18, though Kuo et al., (US 2019/0227256 A1) disclose “An optical element (2-2000, Figure 29) driving mechanism, comprising: a fixed portion (2-2220, Figure 29); a movable portion, (2-2210, Figure 29) movably connected to the fixed portion (2-2220, Figure 29), and carrying an optical element (2-2000, Figure 29), a driving assembly (2-2200, Figure 29) for driving the movable portion (2-2210, Figure 29) to move relative to the fixed portion (2-2220, Figure 29); and a circuit unit (2-2224, Figure 29), and an elastic element (2-2240, Figure 29),” Kuo et al., fails to teach or suggest the aforementioned combination further comprising “wherein the movable portion comprises a carrier and an elastic element, the carrier is movably connected to the fixed portion via the elastic element, and the circuit unit is electrically connected to the driving assembly via the elastic element.”
With respect Claim 20, though Kuo et al., (US 2019/0227256 A1) disclose “An optical element (2-2000, Figure 29) driving mechanism, comprising: a fixed portion (2-2220, Figure 29); a movable portion, (2-2210, Figure 29) movably connected to the fixed portion (2-2220, Figure 29), and carrying an optical element (2-2000, Figure 29), a driving assembly (2-2200, Figure 29) for driving the movable portion (2-2210, Figure 29) to move relative to the fixed portion (2-2220, Figure 29); and a circuit unit (2-2224, Figure 29), comprising: a base (2-2222, Figure 29), a plate-connecting portion (2-2250, Figure 29) partially embedded in the base (2-2226, Figure 29); and a layer-connecting portion (2-2226a, Figure 29) disposed on the base (2-2222, Figure 29), wherein the driving assembly (2-2200, Figure 29) is electrically connected (¶[0421]) to the layer-connecting portion, and the thickness of the plate-connecting portion is different (¶[0355]) from the thickness of the layer-connecting portion;” Kuo et al., fails to teach or suggest the aforementioned combination further comprising “wherein the plate- connecting portion abuts an image-sensing element, and the image-sensing element detects light passing through the optical element.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA Y WASHINGTON whose telephone number is (571)270-3887.  The examiner can normally be reached on Mon-Thur 730-530 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/Tamara Y. Washington/Patent Examiner, Art Unit 2872                                                                                                                                                                                                        January 11, 2022

/DARRYL J COLLINS/Primary Examiner, Art Unit 2872